ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_04_EN.txt.                      105 	




                                   DECLARATION OF JUDGE GEVORGIAN



                       Environmental damage — No punitive or exemplary damages in international
                     law — Holistic approach to environmental damage — Burden of proof — Costa
                     Rica’s evidence was not persuasive — The extent of the damage can be established
                     “as a matter of just and reasonable inference”, but not the damage itself.


                        1. I voted in favour of all paragraphs of the dispositif, including the
                     amounts for the compensation due from the Republic of Nicaragua to the
                     Republic of Costa Rica for environmental damage. Nonetheless, taking
                     into account that the present Judgment is the Court’s first Judgment on
                     compensation on environmental damage, I consider it necessary to
                     express a word of prudence in relation to certain aspects of the Court’s
                     reasoning, bearing in mind the precedential character of this Judgment.

                        2. I consider it important that in the Court’s Judgment, in the context
                     of reparations for environmental damage, it recalls well-­established rules
                     and principles of international responsibility for wrongful acts and appli-
                     cable provisions of procedural law. The first principle is that “compensa-
                     tion may be an appropriate form of reparation, particularly in those cases
                     where restitution is materially impossible or unduly burdensome” 1. The
                     second is that “as a general rule, it is for the party which alleges a par-
                     ticular fact in support of its claims to provide the existence of that fact” 2.
                     The third is that “the absence of adequate evidence as to the extent of
                     material damage will not [necessarily]. . . preclude an award of compensa-
                     tion for that damage” 3. The fourth is that “compensation should not . . .
                     have a punitive or exemplary character” 4.


                        3. In assessing the amount of compensation, the present Judgment
                     relies on an “overall assessment of the impairment or loss of environmen-
                     tal goods and services prior to recovery” — as opposed to a separate
                     assessment of each of the categories of goods and services claimed by

                        1 See paragraph 31 of the present Judgment (quoting from Pulp Mills on the River

                     Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports 2010 (I), pp. 103‑104,
                     para. 273).
                        2 See paragraph 33 of the present Judgment (quoting from Ahmadou Sadio Diallo

                     (Republic of Guinea v. Democratic Republic of the Congo), Compensation, Judgment,
                     I.C.J. Reports 2012 (I), p. 332, para. 15).
                        3 See paragraph 35 of the present Judgment (quoting from ibid., p. 337, para. 33).
                        4 See paragraph 31 of the present Judgment.



                     94




6 CIJ1133.indb 264                                                                                           29/10/18 14:12

                     106 	                certain activities (decl. gevorgian)

                     Costa Rica 5. While this holistic approach in this case may be considered
                     generally acceptable, it must be applied with due consideration for the
                     rule that the burden of proof rests with the party who invokes a fact.
                     Otherwise, the risk exists of awarding de facto punitive or exemplary
                     damages, a result that the Court intends to avoid.

                        4. In the present case, the burden of proof rests with the Applicant.
                     The Court’s mention in the Judgment of the “flexible” application of this
                     general rule “in certain circumstances” risks being misinterpreted 6. This
                     circumstance — mentioned in Diallo — should not be assumed to have
                     applied here, as Costa Rica had access to its own territory in order to
                     evaluate the extent of the environmental damage caused by Nicaragua.
                     Accordingly, only the general rule is relevant: in assessing the six catego-
                     ries of environmental goods and services considered by Costa Rica, the
                     Court has to be satisfied that the Applicant has factually proven the exis-
                     tence of damage and of causal link.


                       5. Costa Rica’s categories of environmental damage are: standing tim-
                     ber; other raw materials (fibre and energy); gas regulation and air quality;
                     natural hazards mitigation; soil formation and erosion control; and bio-
                     diversity, in terms of habitat and nursery 7. In its Judgment, the Court
                     has ruled that two out of six categories are not compensable: natural haz-
                     ards mitigation and soil formation and erosion control. In my opinion,
                     the evidence submitted by the Applicant in support of two categories
                     among the four accepted (other raw materials and biodiversity) was not
                     persuasive.



                        6. Costa Rica’s Neotrópica Foundation’s Report based the existence
                     of such damage on generic inferences made from studies conducted in
                     other ecosystems that were not necessarily transferrable to Northern Isla
                     Portillos.
                        For instance, in relation to raw materials:
                        The first study (Camacho-­   Valdez et al., 2014) relies on a database
                     aggregating studies from around the world. Camacho-­Valdez uses this
                     general information to determine values for different land types; however,
                     the report does not explain what type of land it has classified Isla Portillos
                     nor why this general land value data is “transferrable” to the present situ-
                     ation.



                          5 See paragraph 78 of the present Judgment; emphasis added.
                          6 See paragraph 33, ibid.
                          7 Memorial on Compensation of Costa Rica (MCCR), para. 3.16.



                     95




6 CIJ1133.indb 266                                                                                    29/10/18 14:12

                     107 	                certain activities (decl. gevorgian)

                        The second study (Mendoza-­González et al., 2012), based in the Cen-
                     tral Gulf of Mexico and relying mostly on studies conducted in Mexico,
                     combines different ecosystems and partially estimates their value on the
                     basis of factors alien to Isla Portillos, such as recreation, food produc-
                     tion, waste management and medicine. It does not seem to give a separate
                     account of the value of each one of these items, nor does Neotrópica
                     explain the source of the value it attributes to raw materials on the basis
                     of this study.

                        The third study (White, Ross and Flores, 2000) focuses on tourism and
                     fisheries in coral reefs as reverting on the local populations of Olango
                     Island in the Philippines; this is obviously not of concern in the present
                     dispute.
                        In relation to biodiversity loss, the studies relied upon by Fundación
                     Neotrópica focused mostly on tourism and fisheries (Camacho-­Valdez et
                     al., 2014, Samonte-Tan et al., 2007 and Barbier et al., 2002) 8.

                       Thus, these studies failed to present a reliable baseline or prove that
                     Nicaragua’s activities have damaged such goods or services.

                        7. Moreover, I have not been persuaded by Costa Rica’s reasoning
                     regarding Nicaragua’s alleged damage to gas regulation and air quality
                     services. In claiming compensation for this category, Costa Rica seems to
                     assume that this service was provided to its own exclusive benefit and that
                     it was the only State injured by the release of carbon to the atmosphere 9.
                     However, as Nicaragua has affirmed, to the extent that damage has been
                     caused to this service, Costa Rica is entitled only to a “minuscule” share
                     of the global damage 10.
                        8. The present Judgment, in my view, does not adequately address
                     these issues and merely concludes (without further explanation) that
                     Nicaragua’s activities “have significantly affected the ability of the two
                     impacted sites to provide the above-­mentioned environmental goods and
                     services . . . [the] impairment or loss of these four categories of environ-


                          8
                          See MCCR, Vol. I, Ann. 1, p. 158.
                          9
                          According to Article 46 of the ILC’s Articles on State Responsibility, “[w]here
                     several States are injured by the same internationally wrongful act, each injured State may
                     separately invoke the responsibility of the State which has committed the internationally
                     wrongful act.”
                        The Commentary explains that “[w]here there is more than one injured State claiming
                     compensation on its own account . . . evidently each State will be limited to the damage
                     actually suffered”. (ILC Commentary on the Draft Articles on the Responsibility of
                     States for Internationally Wrongful Acts, Report of the International Law Commission,
                     UN doc. A/56/10, 2001, Commentary on Article 46, para. 4, p. 124; emphasis added.)


                       10 Counter-­Memorial on Compensation of Nicaragua (CMCN), para. 4.26 and
                     Rejoinder on Compensation of Nicaragua (RCN), para. 2.23.

                     96




6 CIJ1133.indb 268                                                                                                 29/10/18 14:12

                     108 	                   certain activities (decl. gevorgian)

                     mental goods and services . . . is a direct consequence of Nicaragua’s
                     activities” 11. I am inclined to find such a reasoning insufficient.
                       9. An “overall assessment” of environmental damage should exclude
                     the possibility of being interpreted as “punitive or exemplary”. It is one
                     thing to assess the extent of the damage “as a matter of just and reason-
                     able inference”, as the present Judgment does in valuating Nicaragua’s
                     environmental damage. But it is another to apply this logic to the deter-
                     mination of the existence of a damage that is contested by the Respon-
                     dent, or to compensate one single State for an injury erga omnes caused
                     by another State. In my opinion, the Court’s ruling must not be inter-
                     preted in such far-­reaching terms; otherwise, the peaceful settlement of
                     environmental disputes may be jeopardized.



                     (Signed) Kirill Gevorgian.




                          11   See paragraph 75 of the present Judgment.

                     97




6 CIJ1133.indb 270                                                                                29/10/18 14:12

